;(   .      ~
         AO 'l45B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 ofl
                                                                                                                                                           cl,,

                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRJCT OF CALIFORNIA

                              United States ofAmerica                                 JUDGMENT IN A CRIMINAL CASE
                                         v.                                           (For Offenses Committed On or After November I, 1987)


                             Zacarias Bautista-Gregorio                               Case Number: 3:19-mj-22113

                                                                                      Benjamin P Lechman
                                                                                      Defendant's Attorney


         REGISTRATION NO. 85377298

         THE DEFENDANT:
          lZl pleaded guilty to count( s) 1 of Complaint
                                                    --,---~-------------------------
          0 was found guilty to count(s)
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                    Nature of Offense                                                           Count Number(s)
         8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 1

          D The defendant has been found not guilty on count( s)
                                                                                   ---,------------------
          0 Count(s)                                                                   dismissed on the motion of the United States.
                            -----------------~




                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                         ~    TIME SERVED                          D -,--------~--days

           lg]Assessment: $10 WAIVED lZl Fine: WAIVED
          lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative,                            charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Tuesday, May 28, 2019
                                                                                      te of Imposition of Sentence



                                                                 MAY 2 8 2019



         Clerk's Office Copy                                                                                                     3:19-mj-22113

                                                     ---------------~---------
